Per curiam, delivered by
Livingstoh, J.
It is not enough the plaintiff knew the defendant to be navy agent, and that the frigate, whose model he was to make, was to be a public ship of war. Before we send him to government for redress, it should appear, as well that Watson contracted in his official character, and on account of the United States, as that Sheffield gave credit, and intended to look to the government alone for compensation. No one would do any thing for a public agent, were he compelled for every demand, however small, to send his account to the seat of government, qr to petition congress for relief. The expense and delay, would, in many cases, be greater than the sum due might be worth. Never before was it insisted, that every carpenter, ship-chandler, Ecc. who had supplied materials, or bestowed labor on a public vessel, had no recourse against the person employing him. The consequence would be, either an unwillingness to work for the public, or an. exorbitant price would be asked, as an indemnity for the inconvenience of applying to the legislature, or some distant office, for ⅞ settlement. It is more reasonable, that an agent who receives a salary, or a commission should be personally answerable to all who are employed in his department. He trusts government. His acceptance of the office is voluntary. He is compensated for his services ; and, so long as he acts within his instructions, he runs no risk of having any proper account disallowed. In ordinary cases he will not be alarmed at a responsibility, which, upon great occasions, such as provisioning an army or the like, may be avoided, by taking care so to model the contract, as to leave no doubt that the patty was willing, and intended to look, not to him, but to the public. Where this precaution is omitted, *73be ought to be liable for every thing done at his request, although his character be known, and that the services rendered, are on public account. Here, on the contrary, is something very like an express undertaking, on the part of Watson, to pay. For, what other construction can be put on the his letter, in which he declares that the plaintiff u shall have the usual allowance from his humble servant ?” His public character is not brought to view, nor is the plaintiff referred to, government for satisfaction. It must have been upon reasoning like this, that the lord Chancellor, assisted by two of the judges of the king’s°bench, proceeded, in the case of Horsley v. Bell. 1 Bro. Ch. Rep. 101. in notis. They considered the commissioners named in an act of parliament for carrying on a certain navigation, personally liable to the undertaker, although he .knew they were exercising a public trust, and they had signed the several orders in that capacity.
It is not intended to shake any of the English authorities on this point. None are to be found in which the party was denied a remedy against his immediate employer, but on the principles here recognised. In Melchart & others v. Halsey & others, 3 Wils. 149, lord Mansfield, thought, from the circumstances disclosed (but what they were does not appear) that the forage and provisions furnished the British troops were <£ upon the public “ faith and credit of government,” and therefore nonsuited the plaintiff. So in Mackbeath v. Haldiman the plaintiff had made u Governmenldebtorfor sundries supplied by orderofthe lieutenant *< governor,” and on this circumstance the court laid great stress. The supreme court of the United States in Hodgson v. Dexter, 1 Cranch 345, regarded the contract as made “ with a view en~ “ tircly to government.” When this appears, it will be unjust to charge the officer, but as the contrary may fairly be inferred as the understanding and agreement between the parties, the plaintiff must have judgment for 300 dollars, anc| this is the unanimous opinion of the court.


 Uniwin v. Woolsey.